DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11-25-2020 have been fully considered but they are not persuasive. In particular, the applicant’s arguments appear to be directed towards the amendments to the claims, which have altered the scope of the claims, and are addressed in the current Office Action.
Please see the official reasoning below. 

Regarding the 112(a) rejections, the 112(a) rejections in the most recent previous Office Action have been updated based on the amendments to the claims. 
The Applicant’s citations of the current specification are acknowledged, however, it is still unclear how to determine the respective “light blocking areas” with respect to the headlights of the vehicle. The Examiner notes that light particles diffuse in all directions, therefore, it is unclear how specific light blocking areas are determined and physically projected with respect to the headlights of the vehicle. It appears there merely “shutting off” certain light emitting components would not achieve the intended result since the remaining activated light emitting component will still be radiating light. The 112(a) rejections have been updated in view of the amendments to the claims. 

The 112(b) rejection directed towards the claim language “which increases the spreading extent of the light blocking area on both the left and right sides of the rear end of the preceding vehicle” has been withdrawn in view of the amendments to the claims. 

Regarding the 103 rejections, and the Applicant’s arguments directed towards the prior art Seki, the Examiner notes that Seki expressly teaches using both right and left light blocking areas. Although Seki does not expressly indicate using these left and right light blocking areas simultaneously the Examiner asserts that one of ordinary skill in the art at the time of the invention would recognize that the system could be modified to use the left and right light blocking areas simultaneously by merely choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. In the instant case of Seki the total number of possible permutations/combinations of using the light blocking areas includes, using the left light blocking area alone, using the right light blocking area alone, or using the left and right light blocking areas simultaneously. Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Seki with any teaching that discloses using both left and right compensation simultaneously in order to achieve the benefits of both inventions.
Regarding the Applicant’s arguments directed towards the prior art Tanaka, the prior art Tanaka has been withdrawn. 
The Applicant’s remaining arguments directed towards the 103 rejections appear to be directed towards the amendments to the claims, which have altered the scope of the claims and are addressed in the instant Office Action. Please see the official reasoning below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the current specification as filed on 10-14-2016 does not provide sufficient written description regarding how to determine the “left compensation light blocking area positioned on a left side of the pre-compensation light blocking area” and “right compensation light blocking area positioned on a  right side of the pre-compensation light blocking area” with respect to a “wider” amount, such as with respect to physically projecting the recited respective light blocking areas recited above.
The current specification fails to disclose any processes/algorithms that show how to determine the “pre-compensation light blocking area”, the “left compensation light blocking area positioned on a left side of the pre-compensation light blocking area” and the “right compensation light blocking area positioned on a right side of the pre-compensation light blocking area” that is “wider”. The current specification fails to disclose what data is used to determine and physically project the specific “pre-compensation light blocking area”, the “left compensation light blocking area positioned on a left side of the pre-compensation light blocking area” and the “right compensation light blocking area positioned on a right side of the pre-compensation light blocking area” that is “wider”. The current specification does not appear to disclose what data (i.e. such as relative spatial points on the vehicle) is wider” amount. For example, it is unclear if the compensation of the less “wider” compensation area is used to calculate the “wider” compensation area, or if image data is used to determine the “wider” amount. In particular, light diffuses in all directions and it is unclear how to physically provide the above light blocking areas. Paragraph [0014] states that certain light emitting elements are shutoff in “specific patterns” to achieve the recited light blocking areas, however, the current specification does not disclose any information or examples that show how these results are achieved using “specific patterns”. It appears there merely “shutting off” certain light emitting components would not achieve the intended result since the remaining activated light emitting component would still be radiating light.
Claim 1 defines the invention in functional language by specifying a desired result, such as determining and using the light blocking areas as recited above, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. 
Simply stated, describing a function only by the results fails to disclose how the results are obtained. It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims. 
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Any claims dependent upon claim 1 are rejected for similar reasons as set forth in the rejection(s) above. 

Claims 1 and 3-7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not 
Regarding claim 1, the current specification as filed on 10-14-2016 does not provide a sufficient disclosure that enable one of ordinary skill to determine the “left compensation light blocking area positioned on a left side of the pre-compensation light blocking area” and “right compensation light blocking area positioned on a right side of the pre-compensation light blocking area” with respect to a “wider” amount, such as with respect to physically projecting the recited respective light blocking areas recited above.
The current specification fails to disclose any processes/algorithms that show how to determine the “pre-compensation light blocking area”, the “left compensation light blocking area positioned on a left side of the pre-compensation light blocking area” and the “right compensation light blocking area positioned on a right side of the pre-compensation light blocking area” that is “wider”. The current specification fails to disclose what data is used to determine and physically project the specific “pre-compensation light blocking area”, the “left compensation light blocking area positioned on a left side of the pre-compensation light blocking area” and the “right compensation light blocking area positioned on a right side of the pre-compensation light blocking area” that is “wider”. The current specification does not appear to disclose what data (i.e. such as relative spatial points on the vehicle) is used to determine the “wider” amount. For example, it is unclear if the compensation of the less “wider” compensation area is used to calculate the “wider” compensation area, or if image data is used to determine the “wider” amount. In particular, light diffuses in all directions and it is unclear how to physically provide the above light blocking areas. Paragraph [0014] states that certain light emitting elements are shutoff in “specific patterns” to achieve the recited light blocking areas, however, the current specification does not disclose any information or examples that show how these results are achieved using “specific patterns”. It appears there merely “shutting off” certain light emitting 
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards an automatic vehicle control system, which requires a clear understanding of how specific data is processed in order to perform specific automatic functions. 
The nature of the invention is attempting to implement a specific system configuration with specific system components as a new way to perform automatic light blocking control of a vehicle’s headlight system. 
The state of the prior art is continuously evolving, wherein the evolution in automatic vehicle control is directed towards improvements in, but not limited to, safety, comfort, and mitigating risk to surrounding drivers, for example, by preventing headlight glare from blinding other drivers. Therefore, the level of predictability is low as the continuous implementation and advancement in the field of automatic vehicle control continues to open up new areas of research and innovation. A sufficient disclosure is required in order to understand how the current invention improves or advances the evolution of the prior art.  However, due to the deficiencies of the current specification set forth in the rejection above, one of ordinary skill in the art would not be able to make and use the invention as claimed, and would have to guess how to perform the recited steps of the claims. Based on the level of predictability in the art of automatic vehicle control, one of ordinary skill in the art would not be able to accurately guess the missing steps and missing information of the current specification in order to properly make and use the invention.
With regards to the level of one of ordinary skill in the art, the Examiner asserts that one of ordinary skill in the art of automatic vehicle control would understand fundamental concepts based on known methods and techniques. However, one of ordinary skill in the art requires a minimum amount of 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the current specification for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps and missing information.
With regards to the existence of working examples,  working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the current specification itself. Therefore, it appears that the current specification and the known prior art does not provide at least one working example to perform the recited steps of the claims and to make and use the invention as claimed above. 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the current specification does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the current specification. The deficiencies of the current specification amount to gaps in the teachings required to make and use the current invention as claimed. One of ordinary skill in the art is left to guess the missing steps and missing information in order to perform the recited steps of the current claims and to achieve the intended results of the current invention. 

For the purposes of examination only, the Examiner has interpreted that the teachings of the prior art encompasses the claim language as applied in the rejections of the instant Office Action. Please see the official reasoning in the Office Action below. 
Any claims dependent upon claim 1 are rejected for similar reasons as set forth in the rejection(s) above. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 1 and 3, the claim limitation “unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For the purposes of examination only, the Examiner has interpreted that the structures of the prior art of record encompass the recited “units” of the current claims. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Seki (US Publication No. 2013/0242100) in view of Yamazaki (US Publication No. 2012/0206043).
Regarding claim 1, Seki teaches a control apparatus for a headlight of an own vehicle (see at least para.[0002-0152] and Fig. 1-24 of Seki, wherein the entirety of the specification is directed towards controlling a headlight system to provide a shading area to a forward vehicle), comprising: 
a rear end detection unit that detects a rear end of a preceding vehicle (see at least para.[0028], Seki teaches detecting the rear of a forward vehicle); 
and a light blocking area setting unit that sets a light blocking area, which includes the rear end of the preceding vehicle, within a light illumination area of the headlight (see at least para.[0029] and [0044] and Fig. 8b, Seki teaches determining a shading area , which anticipates the recited “light blocking area”), the light blocking area comprising: 
a pre-compensation light blocking area that excludes illumination of the rear end of the preceding vehicle (see at least para.[0099-0110] and Fig.8, Seki teaches block light to the rear end of a preceding vehicle); 
a left compensation light blocking area positioned on a left side of the pre-compensation light blocking area and excludes illumination of an area to a left side of the rear end of the preceding vehicle, such that a spreading extent of the light blocking area on the left side of the rear end of the preceding vehicle is increased by the left compensation light blocking area (see at least para.[0045], ; 
and a right compensation light blocking area positioned on a right side of the pre-compensation light blocking area and excludes illumination of an area to a right side of the rear end of the preceding vehicle, such that the spreading extent of the light blocking area on the right side of the rear end of the preceding vehicle is increased by the right compensation light blocking area (see at least para.[0045], [0098], [0113-0119], and [0123-0124], and Fig.9-12 Seki teaches determining a shading area that extends beyond the rear end of the preceding vehicle for a situation where the preceding vehicle turns right, wherein the shading area on the rear end of the proceeding vehicle is increased to compensate for the turning vehicle), 
wherein the light blocking area setting unit (see at least para.[0099-0110] and Fig.8, Seki teaches block light to the rear end of a preceding vehicle), 
varies either the left compensation light blocking area (see at least para.[0045], [0098], [0113-0119], and [0123-0124], and Fig.9-12 Seki teaches determining a shading area that extends beyond the rear end of the preceding vehicle for a situation where the preceding vehicle turns left), 
and the right compensation light blocking area depending on a lateral position of the preceding vehicle relative to the own vehicle (see at least para.[0045], [0098], [0113-0119], and [0123-0124], and Fig.9-12 Seki teaches determining a shading area that extends beyond the rear end of the preceding vehicle for a situation where the preceding vehicle turns right, wherein the compensation amount is based on the relative position of the preceding vehicle), 
and the spreading extent of the light blocking area on the left side of the rear end of the preceding vehicle or the spreading extent of the light blocking area on the right side of the rear end of the preceding vehicle is wider on a side of the light blocking area in which a front end of the preceding vehicle is present located thereon than on an opposite side of the light blocking area in which the front end of the preceding vehicle is not located thereon (see at least para.[0045], [0098], [0113-0119], and [0123-0124], and Fig.9-12 Seki teaches determining a shading area that extends beyond the rear end of the preceding vehicle for a situation where the preceding vehicle turns left or right, wherein the spreading extent is wider on the side where the front of the vehicle is present is wider in order to compensate for the additional portions of the front of the vehicle present in the illumination area of the headlights, wherein a compensation light blocking area of the headlight for the opposite side of the preceding vehicle is equal to zero or nearly zero), with reference to the rear end as viewed from the own vehicle (see at least para.[0045], [0098], and [0124], and Fig.9-10 Seki teaches determining a shading area that extends beyond the rear end of the preceding vehicle for a situation where the preceding vehicle turns right).
Seki does not expressly teach the step that concurrently varies both the left and right sides of the pre-compensation light blocking area. 
However, Yamazaki teaches using both left and right compensation light blocking areas depending on a lateral position of the preceding vehicle relative to the own vehicle (see at least para.[0022-0040] and Fig. 6-7, Yamazaki teaches providing both left and right compensation light blocking areas for an own vehicle depending on a lateral position of the preceding vehicle relative to the own vehicle).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art the time of the invention to perform the step that varies both the left compensation light blocking and the right compensation light blocking area depending on a lateral position of the preceding vehicle relative to the own vehicle wherein the compensation is wider on the side with where the front of the preceding vehicle is present since Seki expressly teaches that it is essential to provide additional compensation for 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Seki with the teachings of Yamazaki to have a pre-compensation light blocking area simultaneously compensated by the left and right compensation light blocking areas in order to prevent glare to a driver in a preceding vehicle, as recognized by Yamazaki in para.[0009].

Regarding claim 3, Seki teaches the preceding vehicle is running straight in a same direction as the own vehicle and is present on one side in a lateral direction of the own vehicle (see at least para.[0028] and [0114], Seki teaches determining the direction and position of the preceding vehicle, which anticipates, but is not limited to,  the location of the preceding vehicle travelling in a same direction as the own vehicle and positioned on one side of the own vehicle in a lateral direction. Also, see at least para.[0098-0112] and [0144], and Fig. 8a and 8b, Fig. 10a and 10b, and Fig. 17a and 17b, Seki teaches the values of the left and right boundaries, wherein the shading areas are calculated with respect to the locations of the rear lights of the forward vehicle and are compensated to extend beyond the detected locations of the rear lights of the forward vehicle, and a compensation light blocking area for the opposite side of the preceding vehicle is equal to zero or nearly zero. Also, see at least para.[0113-0119] and Fig. 10a and 10b and Fig. 11, Seki teaches extending the light shading area beyond the front end of the forward vehicle, wherein the forward vehicle is in a lateral direction with respect to the subject vehicle, where the forward vehicle is turning with respect to the subject vehicle), 
the light blocking area setting unit sets the light blocking area such that the spreading extent of the light blocking area to the left or right sides of the rear end is wider on the opposite side as viewed from the own vehicle (see at least para.[0045], [0098], [0113-0119], and [0123-0124], and Fig.9-12 Seki teaches determining a shading area that extends beyond the rear end of the preceding vehicle for a situation where the preceding vehicle turns left or right, wherein the spreading extent is wider on the side where the front of the vehicle is present is wider in order to compensate for the additional portions of the front of the vehicle present in the illumination area of the headlights, wherein a compensation light blocking area of the headlight for the opposite side of the preceding vehicle is equal to zero or nearly zero).
Seki does not expressly indicate concurrently using both left and right compensation light blocking areas. 
However, Yamazaki teaches using both left and right compensation light blocking areas for a preceding vehicle running straight in a same direction as the own vehicle and is present on one side in a lateral direction of the own vehicle, see at least para.[0022-0040] and Fig. 6-7, Yamazaki teaches providing both left and right compensation light blocking areas for a preceding vehicle that is traveling in the same direction as the own vehicle and positioned on one side of the own vehicle in a lateral direction, which anticipates a situation where the preceding vehicle is travelling straight.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art the time of the invention to perform the step of varying both the left compensation light blocking and the right compensation light blocking area depending on a lateral position of the preceding vehicle relative to the own vehicle wherein the compensation is wider on the side with where the front of the preceding vehicle is present since Seki expressly teaches that it is essential to provide additional compensation for the front of the end of the preceding vehicle in order to prevent glare to the preceding vehicle driver as seen in at least para.[0045], [0098], [0113-0119], and [0123-0124], and Fig.9-12 of Seki, and Yamazaki teaches it is required to compensate for both sides of the preceding vehicle to prevent glare to the driver of the preceding vehicle in at least para.[0009] of Yamazaki.


Regarding claim 4, Seki teaches in response to the preceding vehicle being on a right side of the own vehicle, a spreading extent of the left compensation light blocking area is wider than a spreading extent of the right compensation light blocking area (see at least para.[0120-0128] and Fig. 12, Seki teaches providing additional compensation of the shading area based on the location of the forward vehicle with respect to the subject vehicle, which anticipates a situation where the forward vehicle is to the right of the subject vehicle, wherein a right compensation light blocking area of the headlight is equal to zero or nearly zero), 
and in response to the preceding vehicle being on a left side of the own vehicle, the spreading extent of the right compensation light blocking area  is wider than a spreading extent of the left compensation light blocking area (see at least para.[0120-0128] and Fig. 12, Seki teaches providing additional compensation of the shading area based on the location of the forward vehicle with respect to the subject vehicle, which anticipates a situation where the forward vehicle is to the right of the subject vehicle, wherein a left compensation light blocking area of the headlight is equal to zero or nearly zero).
Seki does not expressly indicate simultaneously using both the left and right sides of the pre-compensation light blocking area. 
However, Yamazaki teaches simultaneously using both left and right compensation light blocking areas, see at least para.[0022-0040] and Fig. 6-7, Yamazaki teaches providing both left and right compensation light blocking areas.


Regarding claim 5, Seki teaches the spreading extent of each of the right and left compensation light blocking areas is calculated based on an angle formed by a direction of the front end of the preceding vehicle as viewed from the own vehicle and a direction of the rear end as viewed from the own vehicle (see at least para.[0113-0119] and Fig. 10a and 10b, Seki teaches calculating an angle with respect to the center rear of the forward vehicle, and also teaches detecting an angle with respect to the front end of the forward vehicle. Therefore, Seki anticipates calculating a “fourth angle” wherein the “fourth angle” detected with respect to the center rear of the forward vehicle and any one of the right boundaries seen in Fig. 10b. Therefore, Seki anticipates calculating an angle with respect to the reference line of a headlight of the subject vehicle and an angle formed by the center rear of the forward vehicle as seen in the angle calculation of the forward vehicle speed).

Regarding claim 6, Seki anticipates in response to the angle having a positive value, the spreading extent of the right compensation light blocking area is increased by an absolute value of the angle (see at least para.[0099-0101] and Fig. , Seki teaches each of the calculated angles are calculated with respect to positive and negative values according to angle measurement with respect to the subject vehicle, where in any angle generated with respect to the right side of the subject vehicle will be a positive value. Also, see at least para.[0098-0112] and [0144], and Fig. 8a and 8b, Fig. 10a and 10b, and Fig. 17a and 17b, Seki teaches the values of the left and right boundaries, wherein the shading area are calculated with respect to the locations of the rear lights of the forward vehicle and are compensated to , 
and in response to the angle having a negative value, the spreading extent of the left compensation light blocking area is increased by an absolute value of the angle (see at least para.[0099-0101] and Fig.8a and 8b, Seki teaches each of the calculated angles are calculated with respect to positive and negative values according to angle measurement with respect to the subject vehicle, where in any angle generated with respect to the left side of the subject vehicle will be a negative value. Also, see at least para.[0098-0112] and [0144], and Fig. 8a and 8b, Fig. 10a and 10b, and Fig. 17a and 17b, Seki teaches the values of the left and right boundaries, wherein the shading area are calculated with respect to the locations of the rear lights of the forward vehicle and are compensated to extend beyond the detected locations of the rear lights of the forward vehicle. Also, see at least para.[0113-0119] and Fig. 10a and 10b and Fig. 11, Seki teaches extending the light shading area beyond the front end of the forward vehicle as the angle of the forward vehicle increases with respect to the subject vehicle. Therefore, Seki anticipates adjusting the required angle of the shaded with respect to an absolute value of the calculated angles since the positive or negative clause of any calculated angle merely represents the orientation of the angle with respect to the subject vehicle. Therefore, Seki anticipates the limitations above). 

Regarding claim 7, Seki teaches the light blocking area setting unit calculates the left compensation light blocking area or the right compensation light blocking area in response to a vehicle information acquisition unit determining that the preceding vehicle is traveling in a same direction as the own vehicle and positioned on one side of the own vehicle in a lateral direction (see  same direction as the own vehicle and positioned on one side of the own vehicle in a lateral direction Also, see at least para.[0045], [0098], [0113-0119], and [0123-0124], and Fig.9-12 Seki teaches determining a shading area that extends beyond the rear end of the preceding vehicle).
Seki does not expressly indicate concurrently using both left and right compensation light blocking areas. 
However, Yamazaki teaches calculating both left and right compensation light blocking areas for a preceding vehicle that is traveling in the same direction as the own vehicle and positioned on one side of the own vehicle in a lateral direction, see at least para.[0022-0040] and Fig. 6-7, Yamazaki teaches providing both left and right compensation light blocking areas for a preceding vehicle that is traveling in the same direction as the own vehicle and positioned on one side of the own vehicle in a lateral direction .
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Seki with the teachings of Yamazaki to have a pre-compensation light blocking area simultaneously compensated by the left and right compensation light blocking areas in order to prevent glare to a driver in a preceding vehicle, as recognized by Yamazaki in para.[0009].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377.  The examiner can normally be reached on 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665